Citation Nr: 1412368	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  04-43 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV) infection.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas, which denied the Veteran's claim for service connection for HIV infection. 

In February 2009, February 2010, and July 2012, the Board remanded the claim for additional development. 

In September 2009, the Veteran testified at the RO before a Veterans Law Judge who is no longer with the Board.  In March 2012, the appellant was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  However, there is no record of a response.  Accordingly, the Board will proceed.

The claim for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran does not have HIV infection due to his service.




CONCLUSION OF LAW

HIV infection was not incurred due to active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has HIV infection due to his service.  

In May 2003, the Veteran filed his claim.  In January 2004, the RO denied the claim, and the Veteran has appealed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

The Veteran's service treatment reports show that a test for HIV, dated in May 1993, was negative.  In June 1995, he was treated for GNID (gram-negative intracellular diplococci).  In July 1995, he was hospitalized for depression and suicidal ideation.  He reported a recent history of treatment for gonorrhea, and that he had recently been exposed to an HIV-infected sexual partner.  The report notes a five-month history of neurovegetative symptoms.  The report further indicates that he had received follow-up HIV testing.  The Axis I diagnosis was adjustment disorder with depressed mood.  The Axis III diagnoses noted a history of gonorrhea and exposure to HIV with negative testing to date.  A report of results from an HIV test, dated in August 1996, was negative.  A separation examination report is not of record. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1997 and 2013.  This evidence includes a VA progress note, dated on February 4, 1998, which shows that the Veteran had presented "a few days ago" with complaints of having flu-like symptoms.  The report indicates that testing was positive for HIV in January 1998, and that he was informed of this on February 3, 1998.  

A January 1999 VA progress note shows that the Veteran reported a history of exposure to syphilis in October 1998, and that RPR-NR (i.e., a test for rapid plasma regain) (a test for syphilis)) was NR (non-reactive)).  The Veteran indicated that he had recently been treated for flu-like symptoms, but that all of his tests had been negative and that they were unable to determine the cause.  He claimed that he and his partner had practiced protected sex.  He was noted to be HIV+.  

Thereafter, VA progress notes show that the Veteran was repeatedly noted to be HIV+, with some reports noting that he was found to be HIV+ in January 1998.  See e.g., VA progress note, dated in October 1998.  

A VA psychiatric examination report, dated in 2003, shows that the Veteran reported that he was "hooked" on cocaine, which the examiner indicated was post service.  The Axis I diagnoses were chronic mild to moderate depression, and substance abuse, cocaine.  VA progress notes, dated in April and May of 2003, show that the Veteran reported that he began undergoing substance abuse rehabilitation treatment in October 2002, followed by use of crack cocaine in February 2003, followed by a return to substance abuse treatment in April 2003.  The May 2003 report includes diagnoses of cocaine abuse and marijuana dependence, both in early remission, and rule out: bipolar II disorder, psychosis NOS (not otherwise specified), substance induced mood disorder, and mood disorder secondary to HIV.  Thereafter, VA progress notes and examination reports show that he was repeatedly noted to have diagnoses that included cocaine abuse, which was primarily characterized as "in remission."  A June 2003 VA progress note shows that the Veteran reported a history of use of crack cocaine since 2002.  

A VA progress note, dated in February 2004, shows that the Veteran reported that he realized he was HIV+ in 1998, and that he had been infected "probably in 1995."  

A VA progress note, dated in June 2005, shows that the Veteran had requested a letter to address the possibility of infection prior to his discharge, "although he was not diagnosed until 10 months after discharge and his suspected contact was after discharge."  The Veteran reported that his HIV test upon discharge was negative.  The examiner noted that the Veteran had an acute febrile illness which sounded like an acute conversion illness shortly before his actual HIV diagnosis.  The examiner stated that the likelihood of infection while in the service "is slim."  

A VA general medical disability benefits questionnaire (DBQ) dated in October 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The relevant diagnosis was HIV, with an onset date of 1998.  The report shows that the Veteran stated that he had been diagnosed with HIV in January 1998.  The examiner summarized VA reports dated in January 1998, which showed that the Veteran was first found to be HIV+ at this time.  The examiner noted the following: the Veteran reported exposure to HIV in 1995, however, the HIV test 13 months later was still negative.  According to the CDC (Center for Disease Control), most HIV tests are antibody tests that measure the antibodies your body makes against HIV.  It can take some time for the immune system to produce enough antibodies for the antibody test to detect, and this time period can vary from person to person.  This time period is commonly referred to as the "window period."  Most people will develop detectable antibodies within 2 to 8 weeks (the average is 25 days).  Even so, there is a chance that some individuals will take longer to develop detectable antibodies.  Therefore, if the initial negative HIV test was conducted within the first 3 months after possible exposure, repeat testing should be considered (more than) 3 months after the exposure occurred, to account for the possibility of a false-negative result.  Ninety-seven percent will develop antibodies in the first 3 months following the time of their infection.  In very rare cases, it can take as many as 6 months to develop antibodies to HIV.  The Veteran had a negative test after at least 13 months of claimed exposure, therefore, his reported exposure to HIV while in the military is not as likely as not the exposure that was responsible for his HIV infection.  The Veteran had an illness that was consistent with acute seroconversion syndrome when he was diagnosed in Atlanta in January 1998.  According to the Mayo Clinic, "The majority of people infected by HIV develop a flulike illness within a month or two after the virus enters the body.  This illness, known as primary or acute HIV infection, may last for a few weeks."  Acute HIV infection, primary HIV infection or "acute seroconversion syndrome" is the second stage of HIV infection.  According to a review of an "up-to-date medical online reference," "In patients who have acute symptomatic infection, the usual time from HIV exposure to the development of symptoms is 2 to 4 weeks, although incubation periods as long as 10 months have been observed."  It is possible that the route of acquisition and quantity of virus inoculum influence the length of the incubation period.  The examiner concluded: Therefore it is this provider's opinion that the Veteran's HIV infection is not as likely as not due to, caused by, or incurred in, military service.

The Board finds that service connection for HIV infection is not warranted.  As an initial matter, the Veteran is shown to have a long post-service history of substance abuse.  However, there is no evidence to indicate substance abuse during service.  In this regard, in March 2004, the Veteran filed a claim for service connection for substance abuse as secondary to his service-connected psychiatric disability (i.e., residuals of dysthymia), and in June 2004, the RO denied the claim.  

During service, in June 1995, the Veteran was treated for a sexually transmitted disease.  This is evidence of high-risk behavior.  Similarly, in July 1995, he reported that he thought he had recently been exposed to someone who was HIV+.  However, the July 1995 hospital report states that all HIV testing was negative "to date," and an August 1996 HIV test was negative.  Furthermore, the earliest medical evidence of this disability is dated no earlier than January 1998, which is about ten months after separation from active duty service, and there is no competent etiological opinion evidence in support of the claim.  In this regard, the only competent opinion is found in the October 2013 VA DBQ, and this opinion weighs against the claim.  The Board considers this opinion highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's C-file, and it is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The outcome of the laboratory test results required to diagnose a positive HIV test, and the issue of its etiology, are not readily amenable to mere lay opinion.  See e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim.  There is no competent medical opinion of record in support of the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2003.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained. 

In July 2012, the Board remanded this claim.  The Board directed that the Veteran be scheduled for the appropriate examination to obtain a medical opinion addressing the issue of whether the Veteran's current HIV infection was incurred in or aggravated during his active duty military service.  In October 2013, this was done.  The Board further directed that the issues of entitlement to service connection for HIV infection, and entitlement to TDIU benefits, be readjudicated, and that if either of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  In November 2013, the RO did issue a supplemental statement of the case in which it affirmed its denial of the claim for service connection for HIV infection.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The appellant and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the appellant.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for HIV infection is denied.


REMAND

In July 2012, the Board remanded the claim for TDIU.  After completing certain enumerated actions, and any other development indicated as a result of those actions, the RO was to readjudicate the claim and, if the claim remained denied, thereafter furnish the Veteran with a supplemental statement of the case.  In this regard, in November 2013, while the RO did issue a supplemental statement of the case with respect to the issue of entitlement to service connection for HIV infection, it did not issue a supplemental statement of the case with respect to its continued denial of the Veteran's claim for TDIU.  Since this action was required by the Board's previous remand, the Board finds that it has no alternative but to remand this claim so that its previous directive may be carried out.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 19.37 (2013).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the issue of entitlement to TDIU based on all the evidence of record.  If the benefit sought is not granted in full, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


